Webb, Judge.
The administrative law judge, and then the full board, found adversely to the claimant. The superior court affirmed the award. There was sufficient competent evidence to support the award, and under the "any evidence” rule the judgment of the superior court must be affirmed. The "any evidence” rule is applicable to claimants as well as to employers. Kissel v. Aetna Cas. &c. Co., 136 Ga. App. 504 (221 SE2d 645) (1975); Carroll v. Mission Ins. Co., 147 Ga. App. 262 (1978).

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.